Title: Guardian Accounts, 11 April 1767
From: Washington, George
To: 

 

[11 April 1767]




John Parke Custis

Dr





Sterling

Currency


1765






June
To ⟨illegible⟩


. 2. 0



To ⅔ of 90 lbs. of Tobo ⟨@⟩ 2d. (paid Secretary’s fees)


.10.  


Novr 6
To one years dancing paid Wm McKay


4. 0. 0


1766







To Sundry Toys


.11.  


May 7
To Mr Stedlar—teachg him Musick one year


12.18. 0


12
To William Carlin Taylors Acct


1.12.10


19
To Doctr [William] Rumney


.17. 6



To Susanna Bishop—Tayloring


1. 2. 0



To Levy and Tax for his maid for the years 1764 5 & 6


2.12.10



To ½ of Ditto Do the same years for his Schoolmaster


1. 6. 5



To ⅔ of 90 lbs. of Tobo @2d. (paid Secretarys Fees)


.10.  


Septr 18
To Bryan Allison—Taylors Acct


1. 4.  


21
To John Cannon—Sadlers—Do


3.15.  


Decr
To his expences in Williamsburg & elsewhere


2. 0.10



To Cash given him for Pocket money


1.     


1767







To a Greek grammer


. 2. 6


Jany 19
To Wm Carlin Taylors Acct


2. 7. 9


Feby 1
To Mr Saml Washington’s Bond


100.     


Mar. 30
To Messrs Fieldg Lewis & Chas Washington’s Ditto


661.13. 4


Ditto
To Messrs Chas Washington & Fieldg Lewis’s Ditto


255.     






 1053. 6. 0   



1767






April 10
To Balle due Jno. Parke Custis


649. 2.10






£1702. 8.10   


Contra
Cr





Sterlg

Currency


1765






May 6
By Balle of Acct settled with the Genl Court


330. 2.11



By 6 pr Mens Gloves sold Mr Jno. Kirkpatrick


.12. 6


1766






May
By 1 Years Intt of Frans Fosters Mortgage due in Novr 1765


25. 0. 0


Novr
By Cash of Mr Joseph Valentine for Sundries sold of his Estate since last Settlement


430. 0. 1


1767






Mar. 30
By Messrs Saml Washington & Fieldg Lewis’s Bond for


800.     


Ditto
By Interest of Ditto since April 30th 1764 to the date bearing two years and Eleven Months


116.13. 4






£1702. 8.10   


Errors Excepted pr





Go: Washington





Wmsburg Apl 10th 1767






Miss Martha P. Custis

Dr





Sterling

Currency


1765






July
To ⅓ of 90 lbs. of Tobo @2d. for ⟨Secretary’s Fees⟩


. 5. 0


Novr 10
To Wm McKay for one yea⟨r’s dancing⟩


4. 0. 0


1766







To Toys &ca


.16. 7 1/2


Apl 23
To Colo. [Burwell] Bassetts Bond for ⟨illegible⟩


231.     



May 7
To Mr [John] Stedlar teaching her Musick one year


12.18.  



To ½ of her Schoolmaster’s Levy & Tax for the Years 1764 5 & 6


1. 6. 5



To ⅓ of 90 lbs. of Tobo @2d. for Secretary’s fees


5.     


Decr
To ⟨1⟩ Chip Bonnet of Mr [James] Hubbard


.12. 6






251. 3. 6 1/2


To Balle due Martha Parke Custis
£114. 0.10
&
119.17. 8 1/2




£114. 0.10
&
  371. 1. 3   



Contra

Cr





Sterling

Currency


1765






May 6
By Balle of last Acct settled with the Genl Court
£114. 0.10

£ 88.12. 3


1766
By 22 prs of ⟨illegible⟩ Kirkpatrick


4. 8. 0


May
By Intt of Philp Whitehead Claiborne’s Bond—1 Year


14. 0. 0



By one years Int. of Wm Dandridge’s Bond


22. 0. 5



By a years Int. of Mrs [Joanna] McKenzie’s Ditto


10.16. 0


April 20
By Colo. [Burwell] Bassett his ⟨Bond⟩ for two years Intt due on £2100 & £212 to ⟨illegible⟩


231. 0. 0



By Cash of Ditto


4. ⟨7⟩




£114. 0.10

  371. 1. 3   


Errors Excepted pr






Go: Washington






Wmsburg Apl 10: 1767






The above Accts are exact Copys of those settled before Peyton Randolph Lewis Burwell Burwell Bassett & Thomas Everard Esqrs. Comrs appointed by the Genl Court to examine, settle & state the same Apl 11th 1767


